ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_08_EN.txt. 76

DISSENTING OPINION OF JUDGE ARMAND-UGON
[Translation]
As I am, to my regret, unable to concur entirely in the decision
of the Court on the merits, I feel called upon to explain the reason
for my dissenting opinion.

*
* *

The Portuguese Government asserts in the first of its final sub-
missions that it possessed a right of passage between Daman and
the enclaves of Dadra and Nagar-Aveli in July 1954.

That right, Portugal argues, is a right of transit the sole purpose
of which is to ensure continuous communication between the en-
claves themselves and between the enclaves and Daman. The
transit is between two pieces of Portuguese territory. It involves a
right of access to Portuguese territory enclaved within Indian
territory, not a right of access to the latter. Such a right must be
regulated to the extent essential for the exercise of Portuguese
sovereignty within the enclaves of Dadra and Nagar-Aveli. Sover-
eignty over the territory through which communication takes place
belongs exclusively to India, and this Portugal does not dispute;
that transit remains subject to Indian sovereignty, and no immunity
is claimed ; it is therefore for the Indian Government to regulate and
control this right of transit across its territory. This regulation and
control must be exercised in good faith and under the responsibility
of India; but that power of regulation is not a discretionary power
and the Indian Government cannot be allowed to prevent the
transit necessary for the exercise of Portuguese sovereignty within
the enclaves.

This first of the final submissions of the Portuguese Government
asks the Court to adjudge and declare:

“That the right of passage between the enclaves of Dadra and
Nagar-Aveli and between these enclaves and the coastal. district
of Daman, as defined above, is a right possessed by Portugal and
which must be respected by India.”

It is upon this basis that the Court has been asked to adjudicate,
and it must be taken as a whole, neither the Parties nor the Court
itself being permitted to make any alterations in it. The words
“‘finalement conclure” in the French text of Article 48 of the Statute
of the Court make it clear that such submissions are final and
unalterable and differ from the submissions referred to in Articles
42 and 43 of the Rules of Court, which, being preliminary submis-
sions, may be modified. It is evident therefore that, “though (the
Court) may construe the submissions of the Parties, it cannot

74
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 77

substitute itself for them and formulate new submissions simply on
the basis of arguments and facts advanced” (Case concerning Certain
German interests, Series A, Judgment No. 7, p. 35, 1927). A final
submission cannot be divided into several separate submissions
based upon the elements and aspects it contains. ‘It is the duty
of the Court not only to reply to the questions as stated in the
final submissions of the Parties, but also to abstain from deciding
points not included in those submissions” (.C./. Reports 1950,
p. 402). The Court is required to decide upon the final submissions
of the Parties, not to revise them.

What Portugal claims is a right peculiar to itself. The right of
passage claimed forms a whole. It is always the same right. The
decision asked for is its establishment. The present case is entered
in the General List as “Right of Passage over Indian Territory”.

Counsel for Portugal, in particular, argued that: “The right, in
itself, remains unchanged, as a right of transit betweén Daman and
the enclaves to the extent necessary for the exercise of sovereignty
over those enclaves. What varies is the regulation of the right, forit
presents different aspects at different periods. But in the midst of
all these extrinsic transformations, which do not affect the sub-
stance of the right, that right remains unimpaired.” (Oral proceed-
ings, Vol. II, p. 67.)

The Court is asked for a declaratory judgment as to the existence
of the right of passage; provision is made for such a request in
Article 36 (2) fb) of the Statute of the Court.

It is not upon the breaking up and dismemberment of the content
and the elements of this right that the Court has to pass. The
conditions governing the execution of the right of passage are
within the jurisdiction of the Indian Government and none of the
submissions of the Parties touches upon them. The forms in which
the right of passage is exercised must not be confused with the
right itself. A decision on the right of passage cannot be based upon
the forms and conditions of its application without departing from
the specific terms of the final submissions of the Parties. The
Government of Portugal asks the Court to adjudicate upon “a right
of passage” and the Government of India asks the Court to hold
“that the claim is unfounded” ; the claims of the Parties are perfectly
clear. The Court is not requested to adjudicate upon the forms in
which the right of passage is to be exercised, that is something
which has not been asked.

Portugal claims to derive the right from the provisions of the
Treaty of 1779 from general and local custom and from certain
principles of international law.

The fact that Portugal claims this right for the purposes of access
to the enclaves makes it necessary to seek the legal foundation for
this claim. The road leading from Daman to the enclaves is Indian

75
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 78

territory, and the right claimed by Portugal would restrict the
rights of India in this portion of territory. The judicial sanctioning
of a right of this nature must have a firm legal basis.

The passage with which we are concerned was exercised during
the Maratha, British and Indian periods. Those periods constitute
the period of its normal exercise; an abnormal period begins after
the events of July 1954 when the blockade of the enclaves by the
Indian Government was brought into effect.

*
* *

The Applicant places the origin of its right of passage at the
period when the villages of Nagar-Aveli and Dadra were ceded to
Portugal by the Maratha Government. That cession is said to have
resulted from the Treaty of 1779, the agreements of 1783 and 1785
and the subsequent sanads (decrees). There was a long discussion
between the Parties as to the existence of that Treaty and as to
the content of its Article 17.

There is no denying that at that time neither the Maratha Govern-
ment nor the Portuguese Government had any doubt that the said
Treaty had in fact been concluded and was valid. The two Govern-
ments were agreed on that. There is therefore no purpose in pur-
suing the argument on a point they both accepted. We can rely
on their wisdom; their conduct should suffice to convince us that
a treaty was concluded in 1779 between the Maratha and Portu-
guese Governments. When a Government declares officially that a
treaty was concluded, the Court can hold that this declaration is
sufficient and it is not required to check its accuracy. It was
admitted by the Maratha Government.

The purport of Article 17 of this Treaty is disputed by the
Parties.

The Applicant alleges that certain territories were ceded in full
sovereignty, on the basis of their revenues. The Respondent claims
that there was only a jagir or saranjam, that is, a temporary and
revocable cession of the revenues of the villages of Nagar-Aveli and
Dadra.

In the support of its contention the Indian Government relies
solely upon the text of Article 17 in a Marathi translation of the
Portuguese text of 4 May 1779, which is said to have been registered
at Goa and signed by the Portuguese Viceroy. This translation of
Article 17 states that the Marathas granted a jagir. The three other
texts of this Treaty do not mention this word.

Assuming that a jagir or saranjam was provided for, it would
still remain to determine what form of that tenure was agreed
upon. Was it a temporary and revocable saranjam of revenues, or
was it a saranjam irrevocably and finally ceding villages and the
ground on which they stood? On this point neither the explanations

76
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 79

furnished by the Parties nor the contradictory documents on the
record are fully conclusive. The use of the word jagir, as employed
in Article 17 in the Marathi translation of the Portuguese text,
does not indicate beyond dispute the legal character of the tenure
contemplated. The term had no single and legally precise meaning.

Our reasoning must proceed on the basis of the validity of the

argument in favour of full sovereignty and of that in favour of a
saranjam. In either case it is clear that the Portuguese authorities
must necessarily have had a right to pass through Maratha territory,
whether to exercise their sovereignty over the enclaves or to
administer and collect taxes from the villages. Whether the Marathas
ceded sovereignty or granted a saranjam, they were obliged to
allow the rights granted to the Portuguese over their territories to
be exercised. It would be inadmissible to grant sovereignty over.
certain territories or a saranjam of certain villages and then to set
up obstacles to the fulfilment of the obligations agreed upon. One
cannot accept an obligation and then withhold the means of
performing the obligation. There was thus an obligation binding
upon the Marathas based upon agreements which they had signed
and that obligation involved authorization of passage through their
territory for the Portuguese.
_ It may safely be asserted that during the Maratha period, a period
of 35 years, neither the Poona Government nor its principal officials
ever disavowed this obligation to allow the Portuguese to travel to
the enclaves.

One reason for the concession (in addition to grounds of friend-
ship) was to facilitate the supplying of Daman, and that would
have been impossible unless passage to the enclaves was recognized
and allowed. The importance of the right of passage had also an
economic basis. Numerous sanads referring to this concession
mention “villages adjoining Daman” (Annex C, Nos. 8, 9, Io, 14,
15 and 16). This implies the idea of contiguity, which in actual fact
was not achieved, and only thereafter were villages not adjoining
Daman considered. The lack of contiguity was to be made good
by passage.

To do away with this passage is to infringe either territorial
sovereignty or the saranjam. That is not the situation contemplated
in Article 17 and the supplementary agreements. This situation had
its origin in a treaty and the Maratha Government which agreed
to the conclusion of that treaty was obliged to accept all its conse-
quences, submitting to the restrictions it involved within its
territory.

Transit, or the fact of transit, during the Maratha period is a
definite right vested in the Portuguese State. It is an implied right,
to be inferred from the 1779 Treaty and from the supplementary
agreements in favour of the Portuguese State, even if it was not
specifically expressed. The obligations assumed by the Maratha

77
RIGHT OF PASSAGE (DISS. OPIN, OF JUDGE ARMAND-UGON) 80

Government must accord with the rights it recognized in the
Treaty. Portugal therefore acquired the powers necessary for
effective exercise of the powers and rights expressly granted. Those
powers imply recognition of a right of passage.

This right appears to be even more essential in the case of a
savanjam. How could the holder of such a tenure enjoy it if denied
the possibility of visiting the enclaves in order to collect the taxes
granted and to deal with matters of village administration? Such
communication is of the very essence of such a tenure, which would
otherwise be inconceivable. ;

The principle of implied powers was recognized by the Permanent
Court in the Memel Territory case (Series A/B, 1932, pp. 313-314),
which deduces from the sovereignty of Lithuania that Lithuania
possessed powers not set forth in the Memel Statute. In its Advisory
Opinion on Reparation for Injuries suffered in the Service of the
United Nations, the International Court of Justice also recognized
that the Organization enjoyed implied powers (.C./. Reports
1949, pp. 174, 178, 179, and 180).

The right of passage is essential to secure the rights of territorial
sovereignty or the saranjam rights possessed by Portugal. Mere
toleration of passage, or a temporary favour liable to withdrawal,
would fail to make possible enjoyment of the rights conferred by
the aforementioned Treaty and the agreements; they would be at
the mercy of the Maratha Government. But the rights granted to
Portugal by that Government were not of such a nature. If transit
-were merely tolerated, Portugal could not enjoy its rights in an
appropriate way. It is not to be supposed that the Maratha Govern-
ment decided to concede certain rights to Portugal, and at the
same time to reserve the power to adopt special measures to defeat
the purpose for which those rights had been granted.

me OT
This situation was respected and accepted by the British in 1818,
when the Maratha Empire and its territories came under their rule.

There is no doubt that at that time the British authorities care-
fully investigated Portugal’s position in the enclaves of Dadra and
Nagar-Aveli situated in their newly acquired territory. They could
ascertain the facts from the Maratha archives which were available
to them. They enquired into these with reference to a request by
the Portuguese authorities in 1818 for a customs exemption, but
Portuguese sovereignty was not questioned (Annex C, No. 35,
Document 4). During the period 1818 to 1947 the British enter-
tained no doubt as to Portugal’s sovereignty over these enclaves.

Accordingly, during the British period, no difficulty or obstacle
was raised concerning the existence of this obligation to allow

78
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 81

passage. The British Government, when they succeeded to the
Maratha territory, recognized it.

In the Free Zones case, the Permanent Court implicitly recog-
nized the principle of the succession of local obligations of general
interest. France, ‘‘as Sardinia’s successor in the sovereignty over
the territory in question”, had to respect the system established
by the treaties of 1815-1816” (Series A/B, No. 46, p. 145).

The jurisdiction of the British authorities was confined in prac-
tice to regulating the exercise of this right. The application of the
right was controlled in various ways, but the existence of the right
was never disregarded. This power of regulation was founded upon
British sovereignty over the short distance between Daman and
the enclaves. It did not in principle include the power of absolutely
prohibiting the forms of passage necessary for the exercise of
sovereignty over the enclaves. The British always authorized in
that territory a usage adapted to the requirements of this passage.
It should be noted that passage was sometimes regulated by agree- :
ment with the Portuguese authorities, especially in the transit of
police forces (Treaty of 1878 and Agreements of 1913, 1920 and
1940). By this last agreement armed police not exceeding ten in
number could pass, provided intimation of their passage was given
by post to the British authorities within 24 hours of the passage.
If any number exceeding ten were required, the previous practice of
obtaining concurrence was to be followed (Indian Annex C, No. 57).

The regulations issued by the British Government were designed
to define passage, to govern the details of its exercise. Most of them
were police regulations laying down restrictions on, and, in excep-
tional cases, prohibitions of freedom of transit. During the whole
of the British period there were two prohibitions, in respect of salt
and alcohol. Such restrictions are common and frequent where
rights have to be regulated; it is not permissible to infer that this
governmental activity meant that the rights did not exist. The same
is true when this power of regulation is applied to the right of pas-
sage in its different forms, either for the purpose of maintaining
order or to improve financial administration. Such regulations, far
from constituting a denial of the right of passage, are strong con-
firmation of it and clearly define its sphere of application.

At one moment the British authorities even contemplated estab-
lishing a corridor between the two Portuguese territories, but the
plan was not ultimately adopted. The proposal, however, corro-
borated the view, often expressed in correspondence between the
British and Portuguese authorities, that the enclaves were in a
special position and that their communications required to be
assured and facilitated. This cession of territory, a British official
said, ““would give free access to the Portuguese pargana of Nagar-
Aveli” (Annex F, No. 58).

79
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 82

Portugal’s contribution to the cost of repairing a section of the
road leading to the enclaves, on British territory, in 1900 and 1926
appears to confirm the necessity of this right of access to the en-
claves.

The Portuguese authorities had no need to be continually claim-
ing a right that was recognized as theirs. In his Note of 27 May
1892 (Annex C, No. 41) the Portuguese Governor asserts that
“transit (between Daman and Nagar-Aveli) was free while the
Treaty of 1878 was in force, and it was so before the Treaty’. He
adds that this was ‘‘the practice followed and observed formerly,
before the Treaty of 26 December 1878”. This Treaty, which
remained in force from 1879 until 1892, established a general regime
for the territories in India of the two contracting parties; it ratified
an already established right of passage for purposes of communi-
cation with the enclaves. When the Treaty of 1878 came to an end,
the right of passage continued to exist.

It is not disputed that throughout the British period passage to
the enclaves was maintained on the basis of the established regu-
lations. That situation continued peacefully and without interrup-
tion for 130 years. Throughout that long period the road between
Daman and the enclaves remained open; no disagreement arose
between the two Governments on that point.

All this time a deliberate intention was manifested, either im-
plicitly or expressly in agreements and regulations. This indicates
a common awareness reflecting the conviction of the two Govern-
ments as to the right of passage to the enclaves. It must be regarded
as evidence that the British authorities recognized that right.
What “is” becomes what “must be’.

The concept of effectiveness is of great importance in inter-
national law. In the present case the effectiveness of the fact of
passage should be regarded from the standpoint of its duration and
of its acceptance by the two Governments concerned. This effective
exercise of passage to the enclaves, regularly kept up, contributes
towards the establishment of a right.

This notion of effectiveness has been regarded as a decisive factor
in the solution of certain problems arising out of relations between
States. The Court relied upon it in the Nottebohm case (I.C.].
Reports 1955, pp. 56 et sqq., 62 and 299), and, at at an earlier date, in
the Minguiers and Ecrehos case (1.C.J. Reports 1953, pp. 60-66,
67-70).

Legal opinion is faithful to this concept.

The continual repetition of an act over a long period does not
weaken this usage; on the contrary, it strengthens it; a relation-
ship develops between the act and the will of the States which have
authorized'it. The recurrence of these acts over so long a period
engenders, both in the State which performs them and in the State
which suffers them, a belief in the respect due to this long-estab-
lished practice (Article 38 (1) (b) of the Statute of the Court).

80
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 83

A right of passage, like territorial sovereignty, may be acquired
on the basis of an effective practice. A fact observed over a long
period of years, as in the present instance, acquires binding force
and assumes the character of a rule of law.

The Portuguese regularly travelled to and from the enclaves
without opposition for 170 consecutive years. The effectiveness of
access to the enclaves created a legal status guo which no State can
unilaterally infringe. This legal status quo is the work of States over
a long period of years and has the force of an agreement. A change
in the situation would alter a practice and a usage traditionally
admitted, accepted and tolerated. A certain order was established
in this matter and was recognized by the two States, its purpose
being to ensure certain relations between them in order to facilitate
the discharge of their governmental functions. A breach of that
order committed without a sound legal excuse creates an unlawful
state of affairs.

The Permanent Court of Arbitration in one of the grounds of its
Award given on 23 October 1909 in the Grisbadarna case said, in par-
ticular, that “it is a settled principle of the law of nations that a
state of things which actually exists and has existed for a long time
should be changed as little as possible” (English translation from
Scott, The Hague Court Reports, p. 130).

Passage is not a simple fact, but a legal fact, connected with a
legal order of things, established, moreover, in concrete form by
regulations issued by the State through the territory of which
passage is to be effected. Rights and obligations have been created
between the two States concerned. For the State which grants
passage there arises a legal obligation towards the State which
benefits therefrom; the latter State is therefore entitled to claim
a certain legal protection if it feels that the obligation has been
disregarded.

*
* ok

From the first day of India’s independence in 1947 until 1953,
the jus communicationts in respect of the enclaves was exercised
without impediment. Indeed India acknowledged Portuguese terri-
torial sovereignty within the enclaves. This is evidenced by the
Indian Government’s request in I950 and 1953 for the transfer of
the Portuguese territories. At the very beginning of this period
regulations were even passed to facilitate it: customs duties were
abolished and so was the salt ban.

The contribution by Goa towards the construction of the Lavacha
culverts, to avoid interruption of communications between Daman
and Silvassa, is confirmation that the two Governments shared the
view that these communications were necessary.

Even when relations between the two Governments became criti-
cal in 1953 and 1954, it was never suggested that the right of passage

8x
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 84

did not exist. On 6 August 1954, when the Portuguese Government
explicitly claimed that right, the Indian Government made no
reservation. The measures then taken against passage were none
of them based upon legal arguments. India did not contend that
Portugal had no right of passage. That contention was put forward
for the first time in the present proceedings.

The Indian Government admits that it did not stand upon its
“strict legal rights’ in the matter of transit between Daman and
the enclaves until 1953. ‘These rights”, it adds, “had been well
recognized throughout the British period.” (Rejoinder, paragraph
417.) But these “strict legal rights” did recognize a certain, though
much restricted, right of passage.

It is impossible to imagine small enclaves like those of Dadra and
Nagar-Aveli, with an area of less than 500 square kilometres,
without communications along a road of 13 km. 200 m. through
the enclaving territory.

All existing enclaves known to history have always enjoyed a
right of passage, expressly or tacitly.. It would be impossible to
discover an enclave without that right. An enclave necessarily
presupposes a right of access to it for the exercise of governmental
functions on its territory.

If the principle of international freedom of transit scarcely
encounters any longer any prohibition of passage on the basis of
territorial sovereignty, still less can that sovereignty be adduced as
a reason for withdrawing a long-practised right of transit to an
enclave. The right of passage derived from the 1779 Treaty and
from more than a century of practice-has its foundation in local
custom; there is therefore no need to consider whether it finds
support in other sources such as general custom or the general
principles of law recognized by civilized nations.

Consequently, the first of the final submissions of the Portuguese
Government should be upheld.

The right of passage thus consistently recognized began to meet
with certain impediments, particularly as from the second half of
1953; this was when a crisis arose in the diplomatic relations
between India and Portugal due to the refusal of the Portuguese
Government to agree to the transfer of its Indian territories. The
formalities required for the exercise of passage were at that time
greatly increased. It is sufficient to mention this fact without giving
details.

After the closing of the Indian Legation in Lisbon on 11 June
1953 the Governor of Daman and European Portuguese officials.
were required to obtain passports and visas (Memorial, Annexes 35

82
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 85

and 36), a change in the status quo ante against which the Portuguese
authorities protested (Memorial, Annexes 37 to 40).

On 17 July 1954 the Consul-General of India at Goa communi-
cated a number of changes “in the concessions hitherto granted to
the Portuguese Administration of Daman and Nagar-Aveli”; one
of these restrictions referred to the ban on the transit of firearms,
ammunition and military stores. The prohibition also covered the
passage of armed police and Portuguese military personnel. These
were departures from the established system of prior authorization
in this respect in each instance. The Indian Government thus
assumed over this form of passage a discretionary power which did
not previously exist. This innovation of the Indian Government
ignored the right of passage. There was no general prohibition in the
matter, which would have been a serious infringement of the right
of passage. This right was accepted but made subject to an authori-
zation not left to the unfettered discretion of the Indian Govern-
ment. The fact that the exercise of a right requires authorization
does not mean that the right is non-existent; on the contrary, it
often implies that it does exist. The permission does not create the
right, it simply enables it to be exercised. Authorization was re-
quired before the passage of armed forces could be exercised, in
order that consideration might be given to the conditions under
which such action was to take place. India was bound to settle each

request for authorization in good faith and with due regard to the
purpose of such passage, uninfluenced by considerations extraneous
to that purpose.

The formality of prior authorization is perfectly consistent with
the existence of a right of passage.

The Charter of the United Nations envisages a right of passage
for the armed forces of the Organization across the territories of its
Member States, in accordance with special agreements concluded
with the Security Council (Article 43, paras. 1 and 2). Those agree-
ments might establish the need for authorization by the State
through the territory of which passage is to be effected or for notifi-
cation to that State; but such a formality would not negative the
right.

That was the situation expressly provided for in Article XVIII,
paragraph 3, of the Treaty of 1878, which recognized the passage
of armed forces of the Contracting States across their respective
territories, subject to authorization. Both States had a right to this
authorization. If permission was granted, nothing stood in the way
of passage; if it was refused, the objections at that time to the
exercise of passage were pointed out. In both these situations
transit continued to be a right.

Similarly, the passage of warships through territorial waters which
constitute international routes is regarded as a right derived from
a customary rule of international law, and there is nothing to
prevent a riparian State, in the regulation of that right, from

83
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE ARMAND-UGON) 86

including in its regulations the requirement of prior notification
or authorization. The right of passage subsists none the less.

In the night of 21/22 July 1954 a number of persons entered the
Dadra enclave from Indian territory; the Portuguese authorities
were divested of their functions. In two Notes dated 24 and 26 July
the Portuguese Government requested the Indian Government to
permit the passage of the forces necessary to restore order; on
28 July the latter Government categorically rejected this request
for the transit of troops and police (Memorial, Annex 52).

On 29 July the enclave of Nagar-Aveli was entered in its turn;
there, too, the local authorities were deposed and rebel elements
occupied the enclave, which is still in their power.

No satisfaction was obtained from requests made by the Portu-
guese Government to the Indian Government for permission to send
delegates of the Governor of Daman and of third powers as impartial
investigators and observers. The two enclaves were thus left without
any contact with Daman. The exercise of the right of passage was
definitely suspended in both enclaves.

The Indian suspensions of passage thus preceded the events of
July 1954 and followed immediately thereon. The Government of
India therefore failed to comply with the obligations incumbent
upon it by virtue of Portugal’s right of passage.

In the third of its final submissions Portugal asks the Court:
“(a) to hold that the arguments of India set out above under A,
B and C are without foundation;
(b) as to the argument of India set out above under D:

1. If the Court is of opinion that the above-mentioned conditions
which must be satisfied to justify the suspension of the passage of
Portuguese armed forces are not fulfilled,

to adjudge and declare

that India must end the measures by which it opposes the exer-
cise of the right of passage of Portugal;

2. If the Court is of opinion that the above-mentioned conditions
which must be satisfied to justify the suspension of the passage of
Portuguese armed forces are fulfilled,

to adjudge and declare

that the said passage shall be temporarily suspended; but that
this suspension shall end as soon as the course of events discloses
that the justification for the suspension has disappeared ;

84
RIGHT OF PASSAGE (DISS, OPIN. OF JUDGE ARMAND-UGON) 87

that, during such suspension, India must abstain from any
measure which might strengthen the position of the adversaries of
the lawful Government in the enclaves and thus provoke the
aggravation or prolongation of the circumstances relied upon in
support of that suspension;

that there is no legitimate reason entitling India to ask that the
other forms of the exercise of the right of passage should likewise
be suspended.”

It is no part of the Court’s duty in the operative part of its.
Judgment to adjudicate upon the arguments referred to under
{a) and (b), which can only be considered, if this is necessary,
in the reasoning of the Court’s Judgment.

It is clear that this final submission of the Portuguese Govern-
ment includes two claims, I and 2. Both are conditioned by the
present state of affairs in the enclaves and relate to the passage of
Portuguese armed forces.

A preliminary observation is necessary with regard to the present
situation in the enclaves.

It is a fact which cannot be overlooked in these proceedings that
the population of the enclaves, in the month of December 1954
or perhaps before, set up for itself a free government in the territory
of the enclaves. This factual situation existed when, on 22 December
1955, the Application was submitted to the Court.

The right of passage regarded as a whole arose and was exercised
in normal periods when the enclaves were indubitably under
effective Portuguese sovereignty. This was the position from the
year 1783 until July 1954. This long practice was never disturbed
by facts putting Portuguese authority in issue. The right of passage,
in its different forms, was exercised in peaceful circumstances.

The right was not granted in the course of the long practice
referred to previously for a situation such as that which has arisen
in the enclaves. The existence of a de facto government there is a
contingency not contemplated and one which is new in the habitual
practice of the right of passage.

The changes which have occurred in the enclaves affect the causes
which gave rise to the right of passage and must naturally have
their effect on the right of passage itself or on the ways in which
it may be exercised. These new facts must lead to holding either
that the right which has been recognized must be suspended or
that it has become extinguished. In either case, it must be concluded
that the passage claimed must be regarded as incapable of exercise
the present situation. |

(Signed) ARMAND-UGOoN.

85
